DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/11/2021.  As directed by the amendment: claims 18 – 27, and 29 – 33 have been amended, and claim 28 has been cancelled.  Thus, claims 18 – 27, and 29 – 33 are presently pending in this application with claims 23 and 30 currently withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6 – 11, filed 01/11/2021, with respect to the rejection(s) of claim(s) 18 – 22, 24 – 27, 29, and 31 – 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (U.S. 2011/0160517) in view of Carmel (U.S. 2015/0359998).  Specifically, Smith is relied on to teach the new limitation added the currently amended claim 18.  Carmel, Houston, and Lenker are still relied on to teach additional features similar to the previous rejection.  
See rejections below for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 22, 24 – 27, 29, and 31 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “wherein the diameter is from 15 Fr to 19 Fr before the reduction and from 13 Fr to 17 Fr after the reduction”, and the claim also recites “wherein the reduction of the diameter is a reduction from 2 to 4 Fr” which is the narrower statement of the range/limitation. Examiner notes that the broad limitation includes a scenario where the diameter is 19 Fr before the reduction and 13 Fr after the reduction.  The 6 Fr reduction in this scenario is outside of the range of the narrow limitation as recited above.  Therefore, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 22, and 24 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 2011/0160517) in view of Carmel (U.S. 2015/0359998).
Regarding claims 18 – 22, Smith teaches an arterial cannula (10, paragraph [0001] discusses using the current invention in the pulmonary artery) with a tip (24) and an outlet (outlet hole at end 24 as shown in Figure 6C and discussed in paragraph [0020] and “single lumen tube, curved tip” column in Table 1 in page 3),
wherein the arterial cannula exhibits a reduction in the internal diameter to a reduced free cross-sectional volume (as shown in Figure 6C and annotated Figure below);
wherein the diameter is from 15 Fr to 19 Fr before the reduction and from 13 Fr to 17 Fr after the reduction (Figure 6C);  Examiner notes that Figure 6C and the “Single lumen tube, curved tip” column in table 1 on page 3 shows the inner diameter to be 0.232 inches (about 17 – 18 Fr) and the smaller inner diameter at the tip to be 0.186 inches (about 14 – 15 Fr);
and wherein the reduction of the diameter is a reduction from 2 to 4 Fr (based on the number as discussed above and shown in Figure 6C);
wherein the arterial cannula has lateral holes (26) and the reduction in diameter is arranged between the lateral holes and the tip (24) of the arterial cannula as shown in Figure 6C.


    PNG
    media_image1.png
    617
    902
    media_image1.png
    Greyscale

However, Smith does not teach that the arterial cannula has a valve having at least one flap arranged in the area of reduction of the diameter (claim 18); wherein the valve has several flaps (claim 20); wherein the at least one flap has a spring mechanism (claim 21); wherein one base of the at least one flap is arranged in the area of the reduction of the diameter (claim 22).
Carmel teaches a cannula device similar to Smith and the current application, further including that the cannula has a valve (2410) having at least one flap (a plurality of overlapping seal segment as discussed in paragraph [0057]) arranged in the area of reduction of the diameter as shown in Figure 2A;
the valve (2410) has several flaps (as shown in Figure 2A; “seal 2410 may include a plurality of overlapping seal segments adapted to extend or narrow against outer periphery of the guide wire while maintaining sealing” as discussed in paragraph [0057]);
wherein the at least one flap has a spring mechanism (since the overlapping seal segments adapted to extend or narrow against outer periphery of the guidewire while maintaining sealing as discussed in paragraph [0057]);
wherein one base of the at least one flap is arranged in the area of the reduction of the diameter (as shown in Figure 2A).  Examiner notes that in the combined system of Smith and Carmel, one base of a flap (as taught by Carmel) is capable of being arranged in the area of reduction of the diameter (in the same manner as in the device by Carmel as shown in Figure 2A).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Carmel with the device of Smith in order to provide a seal around any device passing through the cannula such as a guidewire (paragraph [0057]).  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 24, Smith teaches claim 18 as seen above.  Smith also teaches that the conical end of the tip (as shown in the annotated Figure below) has a length (0.20 inches) which is shorter than that of the internal diameter (0.232 inches) of the area of the cannula adjoining it as shown in the annotated Figure below and Figure 6C.  
Further, Examiner notes that the combination of the length the conical end of the tip and the internal diameter of the area of the cannula adjoining it is a result effective variable since a change in the combination of the length the conical end of the tip and the internal diameter of the area of the 

    PNG
    media_image2.png
    617
    904
    media_image2.png
    Greyscale

Regarding claim 25, Smith teaches that the reduction of the internal diameter is in the form of a narrowing of caliber between two cylindrical cannula sections with different diameters as shown in Figure 6C and annotated Figures above.
Regarding claim 26, Smith teaches claim 25 as seen above.  Smith also teaches that variations can be made to the device without departing from the scope of the invention (paragraph [0052]).  However, Smith does not specify that the reduction of the internal diameter is located 25% to 40% of 
Regarding claim 27, Smith teaches claim 18 as seen above.  Smith also teaches that the cannula has a length of at least 70 cm (paragraph [0020]) and variations can be made to the device without departing from the scope of the invention (paragraph [0052]).  However, Smith does not specify that the cannula has an insertion length of 20 to 50 cm.  Examiner notes that the insertion length is a result effective variable since a change in the insertion length would result in a change in the depth the device can reach during the operation.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to make the cannula with an insertion length of 20 to 50 cm, for the purpose of ensuring proper fit at a targeted body lumen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)
	
Claims 29, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable Smith (U.S. 2011/0160517) in view of Carmel (U.S. 2015/0359998), and in view of Houston (U.S. 2004/0037986).
Regarding claims 29, 31, and 32, Smith and Carmel teach claim 18 as seen above.

Houston teaches a device similar to Smith and Carmel, further including that the device has on an inner side of the cannula, at least in sections, the cannula comprises a spiral-shaped structure (12, Figures 1 and 2, paragraph [0045]); 
wherein the spiral-shaped structure is a recess (Figure 2, paragraph [0046]);
wherein the spiral-shaped structure is multiple-threaded (Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Houston with the combined system of Simpson and Carmel in order to induce helical flow and to eliminate or reduce turbulence (paragraph [0045]).

Claims 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 2011/0160517) in view of Carmel (U.S. 2015/0359998), and in view of Lenker (U.S. 2010/0114017).
Regarding claim 29, Smith and Carmel teach claim 18 as seen above.
However, Smith and Carmel do not teach that on an inner side of the cannula, at least in sections, the cannula comprises a spiral-shaped structure (claim 29); wherein that the spiral-shaped structure is formed by a wire reinforcement of the cannula (claim 33).
Lenker teaches a device similar to Smith and Carmel, further including that the device has on an inner side of the cannula, at least in sections, the cannula comprises a spiral-shaped structure (50, Figures 5 – 8, paragraph [0143]); wherein the spiral-shaped structure is formed by a wire reinforcement of the cannula (paragraph [0143]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783